Citation Nr: 1440045	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions with respect to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

2.  Hypertension is not caused or aggravated by a service-connected disease or injury.  

3.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.




CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection and the claim for a TDIU. This letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.   Pursuant to the Board's August 2013 remand, the Veteran's Social Security Administration (SSA) records were also obtained.

In addition, the Veteran's claims file was reviewed for opinion on the etiology of the claimed hypertension in June 2009, with addendum opinion regarding aggravation obtained in July 2014, as instructed in the Board's December 2013 remand.  Initially, the June 2009 VA examiner provided an addendum opinion in April 2014 essentially reiterating her previous opinion without the requested opinion on aggravation.  Accordingly, a second addendum opinion was sought in July 2014.  The July 2014 examiner provided the requested opinions thus complied with the Board's remand instructions in this regard.  Stegall, 11 Vet. App. at 271.  Moreover the examination report reflects that the examiner based her opinion on review of the claims file, the Veteran's medical history and physical findings, and a review of pertinent medical literature.  As such, the Board finds this opinion adequate for adjudication purposes.

The Veteran was also afforded a number of VA examinations to assess the severity of his service-connected disabilities and their impact on his employability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for hypertension and the claim for TDIU are thus ready to be considered on the merits.

II.  Service Connection

The Veteran contends that he is entitled to service connection for hypertension, as he believes that this disability is related to his service-connected PTSD, in that his hypertension is a related complication of his PTSD, or his PTSD aggravates his hypertension.  

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis referable to hypertension.  Blood pressure was 124/78 at discharge examination in September 1967, and the heart and vascular systems were noted to be normal.  

Following discharge from service, VA outpatient treatment records note a diagnosis of hypertension in May 2003 and an impression of diastolic hypertension-possibly due to medications-in October 2003.

The Veteran submitted a copy of portion an undated VA examination report that includes an opinion regarding the relationship between an unidentified veteran's PTSD and hypertension.  That examiner concluded that such a relationship was likely.  He noted that while he initially believed that studies had yet to prove such a relationship, his review of medical literature unequivocally validated PTSD as a cause and single risk factor for PTSD.  After eliminating any obvious and well-known etiology, he found that that Veteran's hypertension was caused by his PTSD.  The examiner noted that there were no obvious risk factors for the veteran including heart disease, diabetes, or kidney disease, and that the Veteran was 53 before developing hypertension without obvious cause.  The examiner also cited to studies and medical articles he used in formulating his opinion.

On VA examination in June 2009, the Veteran reported onset of hypertension 4 or 5 years prior, after discharge from service.  After physical examination, the examiner diagnosed essential hypertension.  Citing to a VA publication entitled "Posttraumatic Stress Disorder:  Implications for Primary Care," the examiner noted that the existing data showed that PTSD was associated with poor self-reported health and increased utilization of medical services. To a lesser extent, the data also showed an association between PTSD and increased morbidity.  However, the study concluded that it was premature to draw definite causal conclusions about the effect of PTSD on physical health.  Thus, she found it less likely than not that the Veteran's hypertension was secondary to his PTSD.

In an April 2014 addendum opinion, the June 2009 VA examiner reiterated her opinion, noting that the existing data show that PTSD is associated with poor self-reported health and increased utilization of medical services, increased morbidity, but that it is premature to draw definitive causal conclusions about the effect of PTSD on physical health.

In July 2014, another VA examiner concluded that the Veteran's claimed hypertension was not caused by and/or aggravated by PTSD because of the normal cardiovascular, lung and kidney status, lack of medically-based, clinical evidence in the current medical literature and the current expert opinions from the Department of Veteran's denying a definitive causal conclusion on the effects of PTSD on physical health.  She noted that a comprehensive medical review of the clinical files, VA outpatient treatment records and current medical literature stood as the foundation for her medical opinion.

She noted that the Veteran carried a diagnosis of essential hypertension. The June 2009 hypertension examination indicated that the onset of hypertension was approximately 5 years prior. The blood pressures were elevated to 142/80, 144/84 and 148/84 on examination. The Veteran was 73 inches at 226 lbs. The cardiovascular examination was normal for rhythm, JVD, PMI. There were no clicks, murmur or pericardial rubs were heard. The pulse was 68 and regular. The pulmonary examination was normal for percussion and breath sounds. The echocardiogram was normal. The heart was normal size. All blood work was normal to include creatinine, BUN, thyroid and renal function testing.

She further noted that although current medical literature associated PTSD with a significantly greater incidence of heart disease, and earlier in life health problems than the general population, there remained limited evidence to support a relationship of PTSD with hypertension.  In the alternative, the current medical literature strongly associates cardiovascular, lung and/or kidney disease with (secondary) hypertension. In comparison, this Veteran has essential (primary) hypertension with normal cardiovascular and kidney function.  The examiner also noted that she agreed with the previous VA examiner's finding that the data was insufficient to draw a causal connection between PTSD and physical health.

Therefore, she found it less that the Veteran's claimed hypertension was related to, caused by and/or aggravated by PTSD because of the lack of medically-based, clinical evidence in the current medical literature and the current expert opinions from the VA denying a definitive causal conclusion on the effects of PTSD on physical health.

With respect to service connection for hypertension on a direct basis, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation, and blood pressure 124/78.   The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, the VA records do not indicate a relationship between the Veteran's current hypertension and service.  

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Clearly, characteristic manifestations sufficient to identify the disease entity in service or within one year following discharge have not been shown.

Based upon the cumulative record, we conclude that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As regards the claim for service connection on a secondary basis, the Board notes that none of the probative evidence supports a finding of a relationship between the Veteran's service-connected PTSD and his hypertension. 

The only pertinent medical opinion of record is that of the July 2014 VA examiner who had a thorough review of all pertinent evidence and medical literature and found there is no relationship between the current hypertension and the service-connected PTSD.
  
Thus, the only probative medical opinion weighs against the claim for service connection on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has also considered the redacted medical opinion submitted by the Veteran linking another veteran's hypertension to his PTSD.  However, this opinion relates specifically to another veteran and takes into account other factors such as that veteran's age and other risk factors.  It fails to establish with any degree of certainty a relationship between this Veteran's PTSD and his development of hypertension. As such, the Board finds this opinion of minimal probative value, and outweighed by the findings of the July 2014 reviewing VA physician.

To the extent that this examiner relies on medical literature which the Veteran has likewise contended is supportive of his claim, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text cited is not accompanied by an opinion of a medical professional on the Veteran's claim. Additionally, although it does suggest a relationship between PTSD and hypertension, it fails to establish with any degree of certainty a relationship between the Veteran's hypertension and his service-connected PTSD. As such, the Board finds this medical literature of minimal probative value, and again outweighed by the findings of the July 2014 reviewing VA physician.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to his service-connected PTSD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson , 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the July 2014 addendum opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



III.  TDIU

The Veteran contends that he is unable to obtain and maintain gainful employment due to the severity of his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for PTSD, rated as 70 percent disabling, and duodenal ulcer with hiatal hernia and gastroesophageal reflux (GERD), rated as 30 percent disabling; his combined rating is 80 percent.   Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable within the meaning of 38 C.F.R. § .16..

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in delivery from 1996 to 1999, and left his job due to disability.  He reported that he had completed a high school GED, but no additional education or training.  

On a VA Form 21-4192, Request for Employment Information from the Veteran's last employer received in March 2009, it was indicated the Veteran worked as a driver from 1998 to February 2001, and was no longer working there due to staff reductions.

The evidence of record includes an August 1999 private treatment record reflecting diagnosis and treatment of a rotator cuff tear.

Private treatment records later reflect that the Veteran complained of back injury in December 2000 after getting out of his truck and falling on ice.  It was noted that he had not worked since mid-January 2001, when he was laid off.  He was assessed with degenerative disc disease of the lumbar spine.

On VA treatment in August 2001, the Veteran reported that he had not been working since January 2001 because of back problems and a rotator cuff injury.  A September 2001 VA outpatient treatment report notes that the Veteran had been on worker's compensation since January 2001 due to injury.

The Veteran's SSA records reflect that he reported that he last worked in January 2001.  He noted that he stopped working due to "injuries."

A November 2001 pre-operative rehabilitation evaluation reflects that the Veteran presented with a history of depression for about 6 years, which he related had improved until the injury.  He discussed anxiety and a good deal of irritability.  He was clearly angry and blamed his employer for his injury.  He reported that he was worried about the future, was having difficulty sleeping, and had gained 30 pounds.

He was assessed with adjustment reaction with mixed emotional factors and chronic pain with physical and emotion features.  A Global Assessment of Functioning (GAF) score of 50 was assigned.

The SSA disability determination indicates that the Veteran has been in receipt of disability benefits since January 2001 with a primary diagnosis of degenerative disc disease at L5-S1, with no secondary diagnosis established.

A December 2002 VA treatment report reflects that the Veteran continued to be depressed and dysphoric.  He indicated that he was running out of workers' compensation benefits, and that they were only offering him 10 percent for his back injury, which he was upset about and considered engaging a lawyer.  He has talked to a representative about VA non-service-connected pension benefits and reported that he had applied for SSA benefits.

On VA psychiatric examination in March 2004, the examiner diagnosed depression and assigned a GAF score of 60.  He found that the Veteran's main functional and social impairment was a lack of motivation and social isolation.  The Veteran reported that he was not looking for work because he was helping his mother, who just had surgery.  The examiner noted that the Veteran's report that he wanted to get on Social Security or the VA in order to get funds.  He further noted that he did not get the feeling that the Veteran was trying to go back to work, and did very little in terms of daily activities.

A June 2005 VA mental health treatment note reflects that the Veteran was volunteering for Habitat for Humanity and was with his father racing horse often.  A December 2006 outpatient note indicates that he was still volunteering for Habitat for Humanity.

On VA examination in August 2008, the Veteran reported that his ulcer/GERD condition was stable on medication.  There were no masses or organomegaly. The barium swallow and esophogram showed swallowing without difficulty. There was a large sliding hiatal hernia and gastric reflux on water siphonage test. There had been no hospitalizations or trauma. There has only been one period of incapacitation for 1 month due to diverticulitis.  The examiner diagnosed GERD and noted that the disability had no effect on usual daily activities or employment. The examiner found no evidence of a duodenal ulcer, and thus found that this disability had no effects on employment.  She noted that the Veteran was working until 2000 as a truck driver until injury of the back and shoulder.

A November 2008 VA psychiatric examination report, the Veteran reported symptoms of depression, low energy, low motivation, and social isolation.  The Veteran reported that he was a hard worker, but often lost his temper and had many short term jobs. The longest was driving his own truck for four years making good money until he got tired of being hassled by the people he had to deal with.   In
1998, while driving he injured his arm pulling a heavy dolly and in 1999 he fell on his back and get workers' compensation.  He went on Social Security Disability in 2001. He was a volunteer office worker in the Habitat for Humanity Store from 2002 to 2007 six days a week until they got any new manager who turned everybody off.   He indicated that he would still like to go back to work.  

The examiner diagnosed PTSD, depressive disorder, and somatoform disorder, and assigned a GAF score of 55.  The examiner noted that the Veteran's psychiatric disorder caused moderate impairment on work and social functioning.    He further commented that the Veteran had loss of adaptability (job school self-care health family friends and recreation), in that he lost the ability to work with others interact appropriately.

On VA examination in June 2009, the examiner opined that the Veteran's service-connected GERD (hiatal hernia) individually does not render the Veteran unemployable for heavy duty or sedentary employment. She found no evidence of an active stomach problem. Rather, she found that the Veteran's non-service-connected degenerative disc disease of the lumbar spine individually rendered him unemployable for heavy duty or sedentary employment.

A June 2009 VA psychiatric examination reports notes the Veteran's report that he missed work because of any mental health problems, though he did report that he was fired many times due to his attitude.  He indicated that he finally quit work because of his orthopedic problems. He endorsed symptoms of anxiety, panic attacks, depression, insomnia, appetite disturbance, anhedonia, and nightmares. A diagnosis of depressive disorder and GAF score of 60 was assigned.

The examiner opined that the Veteran is not unemployable because of post-PTSD Furthermore, he was not even able to diagnosis the Veteran with PTSD based on current available data.  He could not give any specific event which occurred in the military that resulted in his having PTSD symptoms. Furthermore, he was quite vague as to his symptoms of PTSD. The Veteran stated that he was upset at his sister's death but that this event did not actually occur while the Veteran was in the military. He indicated that he was upset at various other events, such as airplanes being shot down, but he was not an eyewitness to these events.  Furthermore, the examiner could not derive any specific functional impairment, either social or occupational, stemming from symptoms mentioned by the Veteran.

A January 2009 VA psychiatry note indicates that the Veteran had lost his house recently.  On mental status examination, he was noted to be appropriately dressed with good hygiene and normal psychomotor activity, normal speech and linear and goal-directed thought process.  His affect was blunted and mood was dysphoric.  He was alert and oriented with good judgment and insight and no suicidal or homicidal ideation.  A diagnosis of PTSD and GAF score of 30 was assigned. 

In July 2009, the Veteran reported poor sleep and depressed mood.  A continued diagnosis of PTSD and GAF score of 35 was assigned.

A January 2010 VA treatment report notes that the Veteran endorsed depressed mood, poor energy and poor concentration.  His sleep was stable with medication.  He avoided being around people because he was easily irritated.  He has occasional nightmares about Vietnam.  He reported that he last worked as a truck driver in 2000.  Prior to that, he noted that he had been unable to keep jobs for longer than 2 years because of interpersonal difficulties (low frustration tolerance with others)-which the treatment provider commented might be secondary to PTSD.  After mental status examination, a diagnosis of PTSD and GAF score of 50 was assigned.

In various written statements, the Veteran contends that he is unemployable due to his service-connected PTSD.  He noted that, while he stopped working due to back injury, his PTSD had worsened since he stopped working and prevented him from returning to work.  He noted that treatment records demonstrated fluctuating GAF scores and significant social and functional impairment.  The Veteran further indicated that he had many difficulties with co-workers and supervisors when he was employed, and was only able to maintain employment as a truck driver because he did not have to interact with others frequently.  He also expressed concern that if he were employed, the stress could worsen his ulcer and GERD.

In this case, the evidence of record is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. In this regard, in the multiple VA examinations documented, the examiners consistently conclude that the Veteran's duodenal ulcer with hiatal hernia and GERD are well-controlled and not productive of significant occupational impairment, and that the Veteran's service-connected PTSD, while productive of moderate occupational impairment, does not render the Veteran unemployable. These conclusions were based on interview of the Veteran, review of the claims file and examination of the Veteran.

At most, on examination the Veteran's PTSD has been shown to be productive of moderate interference with employability and "loss of adaptability" dealing with others and workplace stress.

The Board acknowledges the Veteran's has reported having problems with depressed mood, lack of motivation anxiety, sleep problems, loss of concentration and irritability.  However, while his PTSD and duodenal ulcer with hiatal hernia and GERD may interfere with some aspects of his employment, any schedular rating implies some degree of interference with employment.  The evidence in this case does not demonstrate an inability to engage in substantially gainful employment.  

Rather, the record reflects that the Veteran stopped working due to lay off and physical disability related to his lumbar spine and shoulder.  These records also reflect that, at the time he was laid off, the Veteran sought to maximize his Social Security disability, Workers' Compensation, and VA compensation in order to not have to return to the workforce and expressed no desire to seek another job after his lay off.  

The Board is mindful that throughout this appeal the Veteran has been unemployed and that he has been unemployed since approximately 2001.  The Veteran also reported that he was fired from a number of jobs over the years, due to his irritability and inability getting along with others.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the more probative evidence is against the claim.  The Board has afforded great probative value to the opinions of the VA medical professionals, who examined the Veteran and reviewed the claims folders.  Per the Veteran's own statements and the VA examiners, the Veteran's inability to maintain employment has been attributed to non-service related factors, namely his lumbar spine disability and left shoulder injury. 

As regards the Veteran's contention that his GAF scores are indicative of his inability to work, under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, while the Veteran has been assigned scores in this range on some occasions, it is but one factor for consideration in determining whether a TDIU is warranted. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment productive of total occupational impairment.  Moreover, the Board notes that the Veteran has otherwise been assigned GAF scores ranging in the 50s, consistent with moderate impairment.  

Finally, to the extent to which SSA found the Veteran to be unemployable, the Board notes that decisions of the Social Security Administration regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, the Board finds it significant that SSA considered the effect of the non-service-connected lumbar spine disability, with no secondary disability established, in coming to their conclusion.

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

  

ORDER

Service connection for hypertension to include as secondary to service-connected PTSD, is denied.

 Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


